DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of obtaining state data, determining at least one set of manoeuvre paths, determining a set of distance thresholds, comparing each set of manoeuvre paths, and determining an action. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind.  That is, but for the nominal recitation of a generic computer component such as a “processor” or “computer program,” nothing in the claim element precludes the step from practically being performed in the mind. For example, the claim could encompass a user obtaining state data, in the mind, then determine a set of paths, in the mind, determine a set of distance thresholds, in the mind, and mentally compare the paths to decide an action for the craft. The mere nominal recitation of a “computer program product” or “processor” does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “a processor” that performs the steps. The steps by a processor of computer program is recited at a high level of generality and merely automates obtaining, determining, and comparing steps, therefore acting as a generic computer to perform the abstract idea.  The processor of a computer program is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rueff (US20200286394A1).
Regarding claim 1, Rueff teaches a method for determining an action for collision avoidance in a craft, the method (100) comprises obtaining (110) object data comprising three-dimensional object data points (420) (see Paragraph 0031-32 for the enhanced 3D awareness of the environment linked to the ground and anticipation of the potential threats of said environment comprises one or more of the following features, taken alone or in combination: the first, calculation step comprises: a first substep during which, at a current instant t, the position of a reference point O(t+Tr) and of a possible start t+Tr of avoidance manoeuvre is calculated by following the current trajectory of the aircraft starting from the current position O(t) of the aircraft at the instant t for a predetermined duration Tr which corresponds to a reaction or response time);
obtaining (120) state data of the craft (260) (see Paragraph 0091 for an embedded set of sensors 104 for measuring the position and the speed of the aircraft and the attitude of the aircraft 4); 
determining (140) at least one set of manoeuvre paths (410a,b,c) for the craft (260) based on the obtained craft state data, wherein each set of manoeuvre paths (410a,b,c) comprises at least two manoeuvre paths (see Paragraph 0058 for FIG. 2 which represents a view of the component of the lateral manoeuvres for avoiding obstacles that are likely to become terrain threats around the aircraft and disposed around the aircraft; see also Paragraph 0073-74 for If reaching an obstacle point requires a turn to be performed partially, the climb performance in the turn is considered. According to FIG. 2, a set 2 of obstacle envelope points and of the associated lateral rejoining and overflight trajectories is illustrated by way of example); 
determining (150) a set of distance thresholds (421) for the three-dimensional object data points (420) based on the object data (see Paragraph 0067 for the calculation of the flat panoramic curve of safe minimum slope is based, for each azimuth direction of the aircraft, that can be represented along its azimuth axis with zero roll, and for each envelope point of an obstacle situated in said direction at a lateral distance less than or equal to the predetermined fixed radius R of the region of interest ROI, on a generic modelling of a trajectory of climb, of overflight and of lateral rejoining of said envelope point of the obstacle); 
comparing (160) each set of manoeuvre paths (410ab,c) with the object data and the set of distance thresholds (421), wherein the set of manoeuvre paths (410ab,c) is identified as a colliding set of manoeuvre paths (410a,b,c) when each path of the set of manoeuvre paths (410a,b,c) is at least partially within the corresponding distance threshold (421) of at least one three-dimensional object data point (420) (see Paragraph 0040 for the first, calculation step comprises a sixth substep in which: for each azimuth direction, the position of the associated point of the panoramic curve of safe minimum slope is compared to the maximum slope that can effectively be achieved by the aircraft as set by the performance envelope of the aircraft; and, for each azimuth direction considered, the ratio of the ordinate of the associated point of the panoramic curve of safe minimum slope, i.e. the safe minimum slope, to the maximum slope that can be achieved by the aircraft is calculated then coded by a colour code or line pattern, representative of a level of ease with which the obstruction object can safely be overflown; see also Paragraph 0130 for the guiding target, provided to the automatic piloting subsystem, is defined by a pair of parameters characteristic of the target, a first slope parameter and a first trajectory parameter. These parameters are calculated by analysing the line of safe minimum slope in all the directions to decide what trajectory and slope ought to be followed to minimize the probability of collision, even in the case where no satisfactory and safe trajectory has been found according to the assumptions made for the calculation of the minimum slope line. For that, it is considered that the “least bad” trajectory will provide the pilot with the best conditions to adapt his or her avoidance manoeuvre, even after an automatic avoidance has commenced); 
and determining (170) an action upon identification of at least one colliding set of manoeuvre paths (410a,b,c), wherein each manoeuvre path (410ab,c) of each set of manoeuvre paths (410ab,c) comprises a first path segment and a second path segment, wherein for each set of manoeuvre paths (410a,b,c) each first path segment is the same (see Paragraph 0128 for the fourth graphic information item concerns surveillance information correlated with the TAWS system or other warning systems. In order to simplify the interpretation of the warnings associated with the obstacles, the fourth graphic item is displayed on or in immediate proximity to the panoramic curve of safe minimum slope so as to reveal the zone of operation of the TAWS warning system or of the other warning systems, for example by increasing the line thickness of the panoramic curve of safe minimum slope in said zone of the warning system or systems. This fourth graphic item assists the pilot in correlating the warnings with the enhanced 3D awareness of the terrain environment merged in the 3D image of the external environment of the aircraft, real or synthesized),
and wherein the end point of the first path segments of at least one set of manoeuvre paths (410a,b,c) is indicative of a position of the craft (460b,460c) at least 1 second into the future (see Paragraph 0033 for the predetermined duration Tr which corresponds to a reaction or response time typically lies between 0 and 2 seconds; and/or each lateral path is composed of a turn with a rate of turn standardized as a function of the type of the aircraft and of the manoeuvring capabilities of the aircraft, and/or of a successive rectilinear segment from the exit from the turn to the obstruction object).  
Regarding claim 2, Rueff teaches the method according to claim 1, wherein determining (150) the set of distance thresholds (421) further comprises searching the obtained object data for state data of at least one other craft (380) (see Paragraph 0014 for calculate, at a current instant and from a current position of the trajectory of an aircraft, for each point of a part of a terrain around the aircraft at said current instant, whether the aircraft can or cannot manoeuvre above said terrain point with a safe gap or clearance, set by a predetermined safety margin, and provide a map or a chart of correlation between the projections of the points in the part of terrain in the lateral plane of the trajectory and the Boolean expressing the capacity or the incapacity of the aircraft to overfly said points safely), 
and, upon identifying state data of at least one other craft (380), determining distance thresholds (421) for each three-dimensional object data point (420) corresponding to the at least one other craft (380) based on the identified state data of said other craft (380) (see Paragraph 0037 for the first, calculation step comprises a fifth substep, executed after the fourth substep and during which, for each sweep of azimuth directions scanning an azimuth field of view of the aircraft, the maximum of the safe minimum slopes of the obstruction objects contained in said sweep of azimuth directions is determined by the computer for enhanced 3D awareness of the terrain surrounding the aircraft, so that each sweep of azimuth directions has an associated point whose abscissa is the mean azimuth angle of the sweep along the current horizontal azimuth axis of the aircraft and the ordinate is the maximum value of the safe minimum slopes of the obstruction objects contained within the sweep, said maximum value being called “safe minimum slope of said sweep of azimuth directions”).  
Regarding claim 3, Rueff teaches the method according to claim 1, wherein determining (150) the set of distance thresholds (421) is further based on the obtained craft state data (see Paragraph 0119 for in a sixth substep 222, for each azimuth direction, the position (corresponds to state data) of the associated point of the panoramic curve of safe minimum slope is compared to the maximum slope that can effectively be achieved by the aircraft as set by the performance envelope of the aircraft).  
Regarding claim 4, Rueff teaches the method according to claim 1, wherein determining the at least one set of manoeuvre paths for the craft based is further based on the obtained object data (see Paragraph 0110 for the method for enhanced 3D awareness and the corresponding algorithm for implementation of said method are based on an analysis of a digital 3D model of the environment, notably the terrain and various obstacles which surround the aircraft, established from static data and/or dynamic detection. The analysis of this digital 3D model of the terrain environment makes it possible to calculate the vertical component of a flight trajectory with safe minimum slope, the following of which guarantees a minimum vertical clearance between the terrain and the aircraft, this minimum clearance being set by the safety margin M).  
Regarding claim 5, Rueff teaches the method according to claim 1, wherein determining (140) at least one set of manoeuvre paths (410ab,c) is further based on human piloting and human reaction times (see Paragraph 0069 for according to FIG. 1, the aircraft 2, for example, here, a helicopter, is assumed, from a current instant t of measurement of the kinematic parameters of the aircraft 2, to continue its current flight for a first predetermined duration Tr, corresponding to the reaction time to effectively start the manoeuvre, assuming that a piloting command corresponding to this manoeuvre has been sent by the pilot, to a point O(t+Tr) of start of the trajectory 4 of climb, of overflight and of lateral rejoining associated with the envelope point P 6 of the obstacle, chosen by the pilot. It is noteworthy that the parameters concerning the reaction phase, and ultimately the determination of the reaction time, can be adapted to take account of the behaviour of other functions, such as the TAWS for example).  
see Paragraph 0078 for a third obstacle envelope point 32 is associated with a third lateral rejoining trajectory 34 which is broken down into a first turn section 36 of third trajectory starting from the point O(t+Tr), which is followed by a second rectilinear section 38 of third trajectory which reaches the third obstacle envelope point 32), 
wherein the end point of the first path segments of at least the second set of manoeuvre paths (410a,b,c) is indicative of a position of the craft (460b,460c) at least 2 seconds into the future, and wherein the end point of the first path segments of at least the third set of manoeuvre paths (410a,b,c) is indicative of a position of the craft (460b,460c) at least 3 seconds into the future (see Paragraph 0113 for in a first substep 212, at a current instant t, the position of a reference point O(t+Tr) and of a possible start of avoidance manoeuvre is calculated by following the current trajectory of the aircraft starting from the current position O(t) of the aircraft at the instant t for a predetermined duration Tr which corresponds to a reaction or response time, typically lying between 0 and 2 seconds).  
Regarding claim 7, Rueff teaches the method according to claim 1, wherein determining (170) the action is based on an amount of time into the future relating to the end point of the first path segments of each colliding set of manoeuvre paths (410a,b,c) (see Paragraph 0129 for enhanced 3D awareness of the terrain and piloting assistance as described in FIGS. 1 to 4, so as to automatically execute a preferred emergency escape manoeuvre, in the case where the pilot does not react in time to the warnings triggered).
Regarding claim 8, Rueff teaches he method according to claim 7, further comprising providing (180) an instruction to perform an escape manoeuvre upon the amount of time into the future relating see Paragraph 0049 for the electronic enhanced 3D environment awareness and piloting assistance computer is incorporated with and coupled to an automatic piloting subsystem so as to have a preferred emergency escape manoeuvre executed automatically by said automatic piloting subsystem, by providing the automatic piloting subsystem with a guiding target defined by a pair of parameters, characteristic of the target, formed by a first, slope parameter and a second, lateral trajectory parameter; see also Paragraph 0142-44 for The proposed solution provides short-term information, suited to short-term piloting decisions: the scanned area covers only a few seconds of flight beyond the current position of the aircraft, suitable for an immediate escape and without regard to medium and long-term trajectories. These items minimize the risk of overreaction by providing the minimum manoeuvre to be executed to fly safely and avoid the terrestrial threats. The proposed solution includes methods which anticipate threats and which provide, in time, information in advance to assist the pilot in avoiding the warning situations without overloading the display if no threat has occurred).  
Regarding claim 10, Rueff teaches a system for determining an action for collision avoidance in a craft, the system (200) comprising control circuitry (210) comprising a computer (211), wherein the control circuitry (210) is arranged to communicate with an environment monitoring system (230) providing object data relating to the environment outside the craft (260) and wherein the control circuitry (211) is arranged to communicate with a craft monitoring system (250) monitoring the state of the craft (260), the computer (211) is arranged to obtain object data comprising three-dimensional object data points (420) from the environment monitoring system (230), obtain craft state data from the craft monitoring system (250) (see Paragraph 0025 for a method for enhanced three-dimensional awareness of the environment linked to the ground around an aircraft and anticipation of the potential threats of said environment. The method for enhanced 3D awareness of the environment and anticipation of the potential environmental threats is implemented by a system for enhanced 3D awareness of the environment around the aircraft and of potential environmental threats comprising: an electronic enhanced three-dimensional environment awareness and piloting assistance computer; and an obstruction database configured to provide the electronic environment awareness computer with data modelling a set of obstruction objects likely to be environmental threats for the aircraft), 
determine at least one set of manoeuvre paths (410a,b,c) for the craft (260) based on the obtained craft state data (see Paragraph 0058 for FIG. 2 which represents a view of the component of the lateral manoeuvres for avoiding obstacles that are likely to become terrain threats around the aircraft and disposed around the aircraft; see also Paragraph 0073-74 for If reaching an obstacle point requires a turn to be performed partially, the climb performance in the turn is considered. According to FIG. 2, a set 2 of obstacle envelope points and of the associated lateral rejoining and overflight trajectories is illustrated by way of example), 
wherein each set of manoeuvre paths (410ab,c) comprises at least two manoeuvre paths (see Paragraph 0058 for FIG. 2 which represents a view of the component of the lateral manoeuvres for avoiding obstacles that are likely to become terrain threats around the aircraft and disposed around the aircraft; see also Paragraph 0073-74 for If reaching an obstacle point requires a turn to be performed partially, the climb performance in the turn is considered. According to FIG. 2, a set 2 of obstacle envelope points and of the associated lateral rejoining and overflight trajectories is illustrated by way of example); 
determine a set of distance thresholds (421) for the three-dimensional object data points (420) based on the object data, compare each set of manoeuvre paths (410a,b,c) with the object data and the set of distance thresholds (421) wherein the set of manoeuvre paths (410ab,c) is identified as a colliding set of manoeuvre paths (410a,b,c) when each path of the set of manoeuvre paths (410a,b,c) is at least partially within the corresponding distance threshold (421) of at least one three-dimensional object data see Paragraph 0067 for the calculation of the flat panoramic curve of safe minimum slope is based, for each azimuth direction of the aircraft, that can be represented along its azimuth axis with zero roll, and for each envelope point of an obstacle situated in said direction at a lateral distance less than or equal to the predetermined fixed radius R of the region of interest ROI, on a generic modelling of a trajectory of climb, of overflight and of lateral rejoining of said envelope point of the obstacle; see Paragraph 0040 for the first, calculation step comprises a sixth substep in which: for each azimuth direction, the position of the associated point of the panoramic curve of safe minimum slope is compared to the maximum slope that can effectively be achieved by the aircraft as set by the performance envelope of the aircraft; and, for each azimuth direction considered, the ratio of the ordinate of the associated point of the panoramic curve of safe minimum slope, i.e. the safe minimum slope, to the maximum slope that can be achieved by the aircraft is calculated then coded by a colour code or line pattern, representative of a level of ease with which the obstruction object can safely be overflown; see also Paragraph 0130 for the guiding target, provided to the automatic piloting subsystem, is defined by a pair of parameters characteristic of the target, a first slope parameter and a first trajectory parameter. These parameters are calculated by analysing the line of safe minimum slope in all the directions to decide what trajectory and slope ought to be followed to minimize the probability of collision, even in the case where no satisfactory and safe trajectory has been found according to the assumptions made for the calculation of the minimum slope line. For that, it is considered that the “least bad” trajectory will provide the pilot with the best conditions to adapt his or her avoidance manoeuvre, even after an automatic avoidance has commenced), 
and determine an action upon determining at least one colliding set of manoeuvre paths (410a,b,c), wherein each manoeuvre path (410a,b,c) of each set of manoeuvre paths (410ab,c) comprises a first path segment and a second path segment (see Paragraph 0128 for the fourth graphic information item concerns surveillance information correlated with the TAWS system or other warning systems. In order to simplify the interpretation of the warnings associated with the obstacles, the fourth graphic item is displayed on or in immediate proximity to the panoramic curve of safe minimum slope so as to reveal the zone of operation of the TAWS warning system or of the other warning systems, for example by increasing the line thickness of the panoramic curve of safe minimum slope in said zone of the warning system or systems. This fourth graphic item assists the pilot in correlating the warnings with the enhanced 3D awareness of the terrain environment merged in the 3D image of the external environment of the aircraft, real or synthesized), 
wherein for each set of manoeuvre paths (410a,b,c) each first path segment is the same, and wherein the end point of the first path segments of at least one set of manoeuvre paths (410a,b,c) is indicative of a position of the craft (460b,460c) at least 1 second into the future (see Paragraph 0033 for the predetermined duration Tr which corresponds to a reaction or response time typically lies between 0 and 2 seconds; and/or each lateral path is composed of a turn with a rate of turn standardized as a function of the type of the aircraft and of the manoeuvring capabilities of the aircraft, and/or of a successive rectilinear segment from the exit from the turn to the obstruction object).  
Regarding claim 11, Rueff teaches the system according to claim 10, wherein the computer (211) is arranged to provide an instruction based on the determined action (see Paragraph 0109 for a method 202 for enhanced 3D awareness of the environment linked to the ground and anticipation of the potential environmental threats, for calculating and displaying the line of safe minimum slope, implemented by the computer for enhanced three-dimensional awareness of the environment, comprises a set of steps, executed in succession (corresponds instructions)).  
Regarding claim 12, see the overlapping limitations of claim 2.
Regarding claim 13, see the overlapping limitations of claim 3.
see Paragraph 0026 for an electronic enhanced three-dimensional environment awareness and piloting assistance computer), an aircraft monitoring system (250;350) and the system (200;310) according to claim 10  (see Paragraph 0091-92 for an embedded set of sensors 104 for measuring the position and the speed of the aircraft and the attitude of the aircraft 4; a first database 106 of aircraft performance characteristics). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rueff in view of Kelly (US20080033648A1).
Regarding claim 9, Rueff teaches the processor to perform the method according to claim 1, but fails to explicitly teach a computer program product comprising a non-transitory computer-readable storage medium (612) having thereon a computer program comprising program instructions, the computer program being loadable into a processor (611).
However, Kelly teaches a computer program product comprising a non-transitory computer-readable storage medium (612) having thereon a computer program comprising program instructions, the computer program being loadable into a processor (611) (see Paragraph 0013 for a computer system for determining a collision avoidance maneuver includes a processing unit, a memory storage device coupled to the processing unit, an input device coupled to the processing unit, and an output device coupled to the processing unit).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for enhanced three-dimensional awareness of the environment linked to the ground around an aircraft and anticipation of the potential threats of said environment, as taught by Rueff, using the computer memory storage device functionality, as taught by Kelly, for the purpose of determining a collision avoidance maneuver that is optimized to minimize the magnitude of one or more of its parameters while assuring that the maneuver will accomplish its objectives (see Paragraph 0008 of Kelly).
Regarding claim 15, Rueff teaches the system of claim 10 but fails to explicitly teach a watercraft comprising an environment monitoring system (230:330) a watercraft monitoring system (250:350).
However, Kelly teaches a watercraft comprising an environment monitoring system (230:330). a watercraft monitoring system (250:350) and the system (200:310) according to claim 10 (see Paragraph 007 for example, if a ship or satellite needs to execute a maneuver consisting of changing the ship's or the satellite's velocity, minimizing the delta velocity vector's magnitude may minimize negative side effects. However, a desire to minimize the magnitude of a maneuver's parameters must be balanced against a requirement that the maneuver's parameters have sufficient magnitude to reduce a likelihood of a collision to an acceptable level; see also Paragraph 0014 for The instructions include (1) an input routine operatively associated with an input device for obtaining initial state data including initial state data for a first object and a second object; (2) a preliminary maneuver generating routine for generating a plurality of preliminary maneuvers satisfying a first set of constraints using the initial state data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for enhanced three-dimensional awareness of the environment linked to the ground around an aircraft and anticipation of the potential threats of said environment, as taught by Rueff, using the water vehicle functionality, as taught by Kelly, for the purpose of determining a collision avoidance maneuver that is optimized to minimize the magnitude of one or more of its parameters while assuring that the maneuver will accomplish its objectives (see Paragraph 0008 of Kelly).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gadgil (US20180268725A1) teaches an obstacle avoidance system is provided to assist a pilot in avoiding obstacles. The obstacle avoidance system includes a set of proximity sensors and a pilot interface device. The set of proximity sensors detects nearby obstacles by emitting a signal and receiving a reflected signal from an obstacle. A processor receives an obstacle indication from the set of proximity sensors and detects the obstacle that is in proximity to the aircraft based at least in part on the reflected signal. The processor acquires a distance and a direction to the obstacle and calculates a threat level 
Flotte (US10854097B2) teaches an anti-collision device of an aircraft including a plurality of sensors, the plurality of sensors including at least two separate sensors, each sensor being configured to respectively deliver its own set of captured data as a function of the proximity of at least one obstruction, the anti-collision device including: at least one data homogenization module configured to transform at least one set of captured data in a corresponding set of unmarked data, each set of unmarked data respectively associated with at least one sensor being made up of a plurality of identical data types from one set of unmarked data to another, and a data processing module configured to generate, from said sets of unmarked data, at least one piece of information representative of the presence or absence of obstruction(s).
Navot (US20180040251A1) teaches this disclosure describes an automated aerial vehicle that includes one or more object detection elements configured to detect the presence of objects and an avoidance determining element configured to cause the automated aerial vehicle to automatically determine and execute an avoidance maneuver to avoid the objects. For example, an object may be detected and an avoidance maneuver determined based on a position of the object and an object vector representative of a direction and a magnitude of velocity of the object.
Gupta (CN113838309A) teaches this disclosure is directed to methods, computer program products, and systems for providing surface vehicle tracking data, including indications of potential collision zones, to an airport map display system onboard an aircraft. In one example, a method includes identifying historical navigation route data, aerodrome guidance features, and a predicted path of a first vehicle. The method further includes determining predicted positions along the predicted path and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665     

/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665